 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (“Subscription Agreement”) is made as of this 11th
day of April, 2008, by and among Ironclad Performance Wear Corporation, a Nevada
corporation (the “Company”) and the undersigned subscriber (the “Subscriber”).
 
A. The Company intends to obtain subscriptions, from one or more purchasers,
including Subscriber, and in one or more closings as determined by the Company
on the terms and conditions set forth herein, for the purchase and sale of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), at a
purchase price per share of $ 0.20(collectively, the “Offering”); and
 
B. The Company and Subscriber are executing and delivering this Subscription
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission under the Act;
 
C. The Offering began on April 10, 2008 and will terminate (if subscription for
all of the Common Stock offered has not earlier occurred) at 5:00 PM Pacific
Daylight Time on April 30, 2008, unless extended by the Company in its sole
discretion.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
1.  Subscription Procedure
 
1.1  Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
shares of Common Stock as is set forth upon the signature page hereof (the
“Shares”) at a price of $0.20 per share (the “Purchase Price”). The Company
agrees to sell such Shares to the Subscriber at a price per share equal to the
Purchase Price.
 
1.2  On or prior to the closing of the purchase of the Shares in the Offering
(the “Closing”), the Subscriber shall deliver to the Company the following: (i)
this Agreement, duly executed by the Subscriber, (ii) the Investor
Questionnaire, the form of which is attached hereto as Exhibit A (the “Investor
Questionnaire”), and (iii) the aggregate Purchase Price in United States Dollars
and in immediately available funds, by wire transfer as follows:
 
Wells Fargo Bank
Bank Routing #: 121000248
fbo - Ironclad Performance Wear Corp.
Account # 4121370654
 
1.3  On or prior to the Closing, the Company shall deliver to the Subscriber
this Agreement, duly executed by the Company.
 

--------------------------------------------------------------------------------


 
1.4  The Closing shall occur on the date (the “Closing Date”) that all of the
conditions set forth in Sections 1.2 and 1.3 have been satisfied or duly waived.
The Closing of the purchase and sale of the Shares shall take place at the
offices of Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard, 20th Floor,
Sherman Oaks, California 91403, on the Closing Date or at such other locations
or remotely by facsimile transmission or other electronic means as the parties
may mutually agree.
 
1.5  The certificates for the Shares bearing the name of the Subscriber will be
delivered by the Company no later than fifteen (15) days following the Closing
Date. The Subscriber hereby authorizes and directs the Company to deliver the
securities to be issued to the Subscriber pursuant to this Subscription
Agreement to the residential or business address indicated in the Investor
Questionnaire.
 
1.6  The Company may, in its sole discretion, terminate or withdraw the Offering
in its entirety at any time prior to a closing in relation thereto. The Company
shall not be required to allocate among investors on a pro rata basis in the
event of an over-subscription of the total number of Shares offered in the
Offering. Subscriber understands that there is no minimum amount of Shares which
must be sold prior to release of funds to the Company hereunder, and further
acknowledges and agrees that the subscription hereunder is not subject to, or
otherwise conditioned upon, the subscription by any other purchaser of the
Common Stock of the Company.
 
2.  Representations and Covenants of Subscriber
 
2.1  The Subscriber recognizes that the purchase of the Shares involves a high
degree of risk in that (i) the Company will need additional capital but has no
assurance of additional necessary capital; (ii) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (iii) an
investor may not be able to liquidate its investment; (iv) transferability of
the Shares is extremely limited; (v) an investor could sustain the loss of its
entire investment; and (vi) the Company is and will be subject to numerous other
risks and uncertainties, including without limitation, significant and material
risks relating to the business and operations of the Company, and the industries
and markets in which the Company will compete, all as more fully set forth
herein and in the reports filed by the Company pursuant to the Securities
Exchange Act of 1934, as amended (all reports so filed by the Company are
referred to herein as the “SEC Reports”).
 
2.2  The Subscriber represents that it is an “accredited investor” as such term
is defined in Rule 501 of Regulation D promulgated under the Act, as indicated
by its responses to the Investor Questionnaire, and that it is able to bear the
economic risk of an investment in the Shares. The Subscriber must complete the
Investor Questionnaire to enable the Company to access the Subscriber’s
eligibility for the Offering.
 
2.3  The Subscriber acknowledges that it has prior investment experience,
including without limitation, investment in non-listed and non-registered
securities, or it has employed the services of an investment advisor, attorney
or accountant to read all of the documents furnished or made available by the
Company both to it and to all other prospective investors in the Common Stock
and to evaluate the merits and risks of such an investment on its behalf, and
that it recognizes the highly speculative nature of this investment.
 
2

--------------------------------------------------------------------------------


 
2.4  The Subscriber acknowledges receipt and careful review of this Subscription
Agreement and hereby represents that it has been furnished or given access by
the Company during the course of this Offering with or to all information
regarding the Company and its respective financial condition and results of
operation which it had requested or desired to know; that all documents which
could be reasonably provided have been made available for its inspection and
review; that it has been afforded the opportunity to ask questions of and
receive answers from duly authorized representatives of the Company concerning
the terms and conditions of the Offering, and any additional information which
it had requested. The Subscriber further represents and acknowledges that the
Subscriber has not seen or received any advertisement or general solicitation
with respect to the sale of any of the securities of the Company, including,
without limitation, the Shares.
 
2.5  The Subscriber acknowledges that this offering of Common Stock may involve
tax consequences, and that the contents hereof do not contain tax advice or
information. The Subscriber acknowledges that it must retain its own
professional advisors to evaluate the tax and other consequences of an
investment in the Shares.
 
2.6  The Subscriber acknowledges that this offering of Common Stock has not been
reviewed or approved by the United States Securities and Exchange Commission
(“SEC”) because the Offering is intended to be a nonpublic offering pursuant to
Section 4(2) of the Act. The Subscriber represents that the Shares are being
purchased for its own account and not for distribution or resale to others;
provided however, that the Subscriber does not agree to hold any such securities
for a minimum or specified term and reserves the right to sell, transfer or
otherwise dispose of the Shares at any time in accordance with this Agreement or
with federal and state securities laws. The Subscriber agrees that it will not
sell or otherwise transfer any of the securities comprising the Shares unless
they are registered under the Act or unless an exemption from such registration
is available and, upon the Company’s request, the Company receives an opinion of
counsel reasonably satisfactory to the Company confirming that an exemption from
such registration is available for such sale or transfer.
 
2.7  The Subscriber understands that Rule 144 (the “Rule”) promulgated under the
Act requires, among other conditions, a one year holding period prior to the
resale (in limited amounts) of securities acquired in a non-public offering,
such as the Offering, without having to satisfy the registration requirements
under the Act or comply with an exemption therefrom. Except as set forth in the
immediately following sentence, the Subscriber understands that the Company
makes no representation or warranty regarding its fulfillment in the future of
any reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or its dissemination to the public of any current
financial or other information concerning the Company, as is required by Rule
144 as one of the conditions of its availability. During any period in which the
Shares are eligible for resale in accordance with the provisions of Rule 144,
other than Rule 144(k), and so long as the Company is subject to the reporting
obligations under the Exchange Act, the Company covenants to file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. The Subscriber agrees to hold the Company and its respective
directors, officers and controlling persons and their respective heirs,
representatives, successors and assigns harmless and to indemnify them against
all liabilities, costs and expenses incurred by them as a result of any
misrepresentation made by him contained herein or in the Investor Questionnaire
or any sale or distribution by the undersigned Subscriber in violation of any
federal or state securities laws.
 
3

--------------------------------------------------------------------------------


 
2.8  The Subscriber consents to the placement of one or more legends on any
certificate or other document evidencing its Shares stating that they have not
been registered under the Act and are subject to the terms of this Subscription
Agreement, and setting forth or referring to the restrictions on the
transferability and sale thereof. The Company agrees to remove any such legend
from any Share that is sold pursuant to an effective registration statement or
Rule 144.
 
2.9  The Subscriber understands that the Company will review this Subscription
Agreement and the Investor Questionnaire and, if the Subscriber is a natural
person, the Company is hereby given authority by the undersigned to call its
bank or place of employment. The Subscriber further authorizes the Company to
review the financial standing of the Subscriber.
 
2.10  The Subscriber hereby represents that the address of Subscriber furnished
by it at the end of this Subscription Agreement and in the Investor
Questionnaire is the undersigned's principal residence if it is an individual or
its principal business address if it is a corporation or other entity.
 
2.11  The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, it must give such firm the notice required by the FINRA Conduct Rules, or
any applicable successor rules of FINRA, receipt of which must be acknowledged
by such firm on the signature page hereof. The Subscriber shall also notify the
Company if the Subscriber or any affiliate of Subscriber is a registered
broker-dealer with the SEC, in which case the Subscriber represents that the
Subscriber is purchasing the Shares in the ordinary course of business and, at
the time of purchase of the Shares, has no agreements or understandings,
directly or indirectly, with any person to distribute the Shares or any portion
thereof.
 
2.12  The Subscriber hereby represents that, except as set forth herein and in
the SEC Reports, no representations or warranties have been made to the
Subscriber by either the Company or its agents, employees or affiliates and in
entering into this transaction, the Subscriber is not relying on any
information, other than that contained herein or in the SEC Reports.
 
2.13  If the undersigned Subscriber is a partnership, corporation, trust or
other entity, such partnership, corporation, trust or other entity further
represents and warrants that: (i) it was not formed for the purpose of investing
in the Company; (ii) it is authorized and otherwise duly qualified to purchase
and hold the Shares; and (iii) that this Subscription Agreement has been duly
and validly authorized, executed and delivered and constitutes the legal,
binding and enforceable obligation of the undersigned, subject to bankruptcy,
insolvency and similar laws protecting creditors rights, and to equitable
principles which may, among other things, constrain the enforcement of indemnity
provisions.
 
4

--------------------------------------------------------------------------------


 
2.14  If the Subscriber is not a United States person, such Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Subscription Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Shares, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares. Subscriber's subscription and
payment for, and its continued beneficial ownership of the Shares, will not
violate any applicable securities or other laws of the Subscriber's
jurisdiction, except to the extent such laws were violated by actions taken by
the Company.
 
2.15  The Subscriber hereby covenants and agrees that neither it nor any of its
affiliates has or will have an open position (e.g., short sale) in the Common
Stock prior to the Registration Statement (as defined below) being declared
effective by the SEC with the intent of covering such open position with Common
Stock being registered in the Registration Statement. The Subscriber hereby
acknowledges and understands that the SEC has taken the position that covering
such an open position with shares being registered in the Registration Statement
would constitute a violation of Section 5 of the Act.
 
2.16  The Subscriber understands and acknowledges that (i) the Shares are being
offered and sold to Subscriber without registration under the Act in a private
placement that is exempt from the registration provisions of the Act under
Section 4(2) of the Act and (ii) the availability of such exemption depends in
part on, and that the Company will rely upon the accuracy and truthfulness of,
the foregoing representations, and such Subscriber hereby consents to such
reliance.
 
3.  Representations by the Company
 
Except as set forth in the SEC Reports, the Company represents and warrants to
the Subscriber that:
 
3.1  Organization and Authority. The Company (i) is a corporation validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, (ii) has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as presently
conducted, and (iii) has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Subscription Agreement, and to
consummate the transactions contemplated hereby.
 
3.2  Qualifications. The Company is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions where such
qualification is necessary and where failure so to qualify could have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations or prospects of the Company, taken as a whole.
 
3.3  Capitalization of the Company. Of the authorized capital stock of the
Company, on April 18, 2008 (and before the closing of this Offering), there were
outstanding 35,389,504 shares of Common Stock, options to purchase an aggregate
of 5,360,965 shares of Common Stock, and warrants to purchase an aggregate of
10shares of Common Stock. Except as a result of the purchase and sale of the
Shares or as disclosed in the SEC Reports, there are no additional outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any person any right to
subscribe for or acquire from the Company, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock, or securities or
rights convertible or exchangeable into shares of Common Stock. Except as
described herein, the issuance and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any person (other
than the Subscriber) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. The shares of the Company’s capital stock outstanding
immediately prior to the closing are or will be duly authorized and validly
issued and are or will be fully paid and nonassessable. None of the outstanding
shares of Common Stock or options, warrants, or rights or other securities
entitling the holders to acquire Common Stock has been issued in violation of
the preemptive rights of any security holder of the Company. No holder of any of
the Company’s securities has any rights, “demand,” “piggy-back” or otherwise, to
have such securities registered by reason of the intention to file, filing or
effectiveness of the Registration Statement (as defined below), except as
described in the SEC Reports. The Common Stock to be issued to the Subscriber
has been duly authorized, and when issued and paid for in accordance with this
Subscription Agreement, the Common Stock will be duly and validly issued, fully
paid and non-assessable. The Common Stock is eligible for quotation on the OTC
Bulletin Board, the Company and the Common Stock meets the criteria for
continued quotation and trading on the OTC Bulletin Board, the Company has not
received any notice from FINRA or any other self-regulatory organization or
governmental agency that the Company may not be in compliance with such
criteria, and no suspension of trading in the Common Stock is in effect.
 
5

--------------------------------------------------------------------------------


 
3.4  Corporate Authorization. This Subscription Agreement has been duly and
validly authorized by the Company. This Subscription Agreement, assuming due
execution and delivery by the Subscriber, when executed and delivered by the
Company, will be, a valid and binding obligation of the Company, enforceable in
accordance with its respective terms, except as the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally and general principles of equity, regardless of whether enforcement is
considered in a proceeding in equity or at law.
 
3.5  Non-Contravention. The execution and delivery of this Subscription
Agreement by the Company, the issuance of the Shares as contemplated hereunder,
and the completion by the Company of the other transactions contemplated by the
Offering do not and will not, with or without the giving of notice or the lapse
of time, or both, (i) result in any violation of any provision of the articles
of incorporation or by-laws or similar instruments of the Company, (ii) conflict
with or result in a breach by the Company of any of the terms or provisions of,
or constitute a default under, or result in the modification of, or result in
the creation or imposition of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company, pursuant to any agreements,
instruments or documents filed as exhibits to the SEC Reports or any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or by which the Company or any of its properties or assets are bound or
affected, in any such case which would have a material adverse effect on the
business, properties, operations, condition (financial or other), results of
operations or prospects of the Company, taken as a whole, or the validity or
enforceability of, or the ability of the Company to perform its obligations
hereunder, (iii) violate or contravene any applicable law, rule or regulation or
any applicable decree, judgment or order of any court, United States federal or
state regulatory body, administrative agency or other governmental body having
jurisdiction over the Company or any of its properties or assets that would have
a material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company, taken
as a whole, or the validity or enforceability of, or the ability of the Company
to perform its obligations hereunder, or (iv) have any material adverse effect
on any permit, certification, registration, approval, consent, license or
franchise necessary for the Company to own or lease and operate any of its
properties and to conduct any of its business or the ability of the Company to
make use thereof.
 
6

--------------------------------------------------------------------------------


 
3.6  Information Provided. The Company hereby represents and warrants to the
Subscriber that the information set forth in the SEC Reports and any other
document provided by the Company (or the Company’s authorized representatives)
to the Subscriber in connection with the transactions contemplated by this
Subscription Agreement, does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, it being understood that for purposes of this Section 3.6, any
statement contained in such information shall be deemed to be modified or
superseded for purposes of this Section 3.6 to the extent that a statement in
any document included in such information which was prepared and furnished to
the Subscriber on a later date or filed with the SEC on a later date modifies or
replaces such statement, whether or not such later prepared and furnished or
filed statement so states.
 
3.7   Absence of Certain Proceedings. There exists no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body, or
governmental agency pending or threatened against or affecting the Company, in
any such case wherein an unfavorable decision, ruling or finding would have a
material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company, or the
transactions contemplated hereunder or which could adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations hereunder; and to the Company’s knowledge there is not pending or
contemplated any, and there has been no, investigation by the SEC involving the
Company or any of its current or former directors or officers.
 
3.8  Compliance with Law. The Company is not in violation of nor has any
liability under any statute, law, rule, regulation, ordinance, decision or order
of any governmental agency or body or any court, domestic or foreign, except
where such violation or liability would not individually or in the aggregate
have a material adverse effect on the business, properties, operations,
condition (financial or other), results of operations or prospects of the
Company, taken as a whole; and to the knowledge of the Company there is no
pending investigation that would reasonably be expected to lead to such a claim.
 
7

--------------------------------------------------------------------------------


 
4.  Registration Rights
 
4.1  Registration Requirement. Subject to the terms and limitations hereof, the
Company shall file a registration statement on Form S-1 or other appropriate
registration document under the Act (the “Registration Statement”) for resale of
the Common Stock sold in the Offering, including, without limitation, the Shares
(collectively, the “Registrable Securities”), and shall use its commercially
reasonable efforts to maintain the Registration Statement effective for a period
of twenty-four (24) months following the Closing Date, at the Company’s expense
(the “Effectiveness Period”). The Company shall file such Registration Statement
no later than forty-five (45) days after the last closing date among all
subscribers in the Offering (the “Final Closing Date”), and shall use
commercially reasonable efforts to cause such Registration Statement to become
effective within one hundred fifty (150) days after the Final Closing Date,
provided, however, that any failure by the Company to file or cause the
effectiveness of the Registration Statement within the time periods set forth
herein shall not be deemed a breach of this Subscription Agreement or of the
Company’s obligations hereunder.
 
4.2  Limitation to Registration Requirement. Notwithstanding the foregoing, the
Company shall not be obligated to effect any registration of the Registrable
Securities or take any other action pursuant to this Section 4: (i) in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Act, or (ii) during any
period in which the Company suspends the rights of a subscriber after giving the
Subscriber written notification of a Potential Material Event (defined below)
pursuant to Section 4.6 hereof, or (iii) if the SEC refuses to declare a
Registration Statement filed pursuant to this Subscription Agreement, or any
other subscription agreement, effective as a valid secondary offering under Rule
415 due to the number of Registrable Securities included in such Registration
Statement relative to the outstanding number of shares of Common Stock. If the
SEC refuses to declare a Registration Statement filed pursuant to this
Subscription Agreement, or any other subscription agreement, effective as a
valid secondary offering under Rule 415 due to the number of Registrable
Securities included in such Registration Statement relative to the outstanding
number of shares of Common Stock, then the Company shall be permitted to reduce
the number of Registrable Securities included in such Registration Statement
(which reduction may include, without limitation, all or any portion of the
Shares) to cause the Registration Statement as a whole to register an amount of
shares for resale that does not exceed an amount that the SEC allows for the
offering thereunder to qualify as a valid secondary offering under Rule 415, and
shall register such excess Registrable Securities as soon as permitted by rules
or interpretations issued by the SEC.
 
4.3  Expenses of Registration. Except as otherwise expressly set forth, the
Company shall bear all expenses incurred by the Company in compliance with the
registration obligation of the Company, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company incurred in connection with any registration,
qualification or compliance pursuant to this Subscription Agreement and all
underwriting discounts, selling commissions and expense allowances applicable to
the sale of any securities by the Company for its own account in any
registration. All selling commissions and expense allowances applicable to the
sale by Subscriber of Registrable Securities and all fees and disbursements of
counsel for the Subscriber shall be borne by the Subscriber.
 
8

--------------------------------------------------------------------------------


 
4.4  Indemnification.
 
(a)  To the extent permitted by law, the Company will indemnify Subscriber, and
each of its officers, directors, agents, employees and partners, with respect to
each registration, qualification or compliance effected pursuant to this
Agreement, against all claims, losses, damages and liabilities (or actions,
proceedings or settlements in respect thereof) arising out of or based on (i)
any untrue statement (or alleged untrue statement) of a material fact contained
in any prospectus, offering circular or other document prepared by the Company
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (iii)
any breach by the Company of any agreement, representation or warranty made by
it in this Agreement, or (iv) any violation by the Company of the Act or any
rule or regulation thereunder applicable to the Company and relating to action
or inaction required of the Company in connection with any such registration,
qualification or compliance, and subject to the provisions of Section 4.4(c)
below, will reimburse Subscriber, and each of its officers, directors, agents,
employees and partners, for any legal and any other expenses as they are
reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement (or
alleged untrue statement) or omission (or alleged omissions) based upon written
information furnished to the Company by (or on behalf of) Subscriber, or if the
person asserting any such loss, claim, damage or liability (or action or
proceeding in respect thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended and
supplemented) at or before the written confirmation of the sale of such
Registrable Securities to such person because of the failure of the Subscriber
to so provide such amended preliminary or final prospectus (or the final
prospectus as amended and supplemented) but only if such amended prospectus is
delivered to the Subscriber prior to such confirmation; provided, however, that
the indemnity agreement contained in this subsection shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by the Subscriber, or any partner, officer, director,
employee, or agent of Subscriber.
 
9

--------------------------------------------------------------------------------


 
(b)  To the extent permitted by law, Subscriber, to the extent its Registrable
Securities are included in any registration, qualification or compliance
effected pursuant to this Subscription Agreement will indemnify the Company, and
its directors, officers, partners, agents, and employees, and each other
Subscriber and each of their officers, directors, partners, agents and
employees, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company and such Subscribers, directors, officers, partners, agents and
employees for any legal or any other expenses as they are reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by Subscriber; provided, however, that the obligations
of any Subscriber hereunder shall be limited to an amount equal to the net
proceeds to such Subscriber from Registrable Securities sold under such
registration statement, prospectus, offering circular or other document as
contemplated herein; provided, further, that the indemnity agreement contained
in this subsection shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Subscriber, which consent shall not be unreasonably withheld
or delayed.
 
(c)  Each party entitled to indemnification under this Section (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that if any Indemnified Party reasonably
concludes that there may be one or more legal defenses available to it that are
not available to the Indemnifying Party, or that such claim or litigation
involves or could have an effect on matters beyond the scope of this Agreement,
then the Indemnified Party may retain its own counsel at the expense of the
Indemnifying Party; and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement unless and only to the extent that such
failure to give notice results in material prejudice to the Indemnifying Party.
No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.
 
10

--------------------------------------------------------------------------------


 
(d)  If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations; provided,
however, that the obligations of Subscriber hereunder shall be limited to an
amount equal to the net proceeds to Subscriber from Registrable Securities sold
under such registration statement, prospectus, offering circular or other
document as contemplated herein. The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
4.5  Transfer or Assignment of Registration Rights. Upon a sale or other
transfer or disposition of Registrable Securities in accordance with the terms
of this Agreement, the Subscriber may assign its rights under this Agreement to
the transferee of such Registrable Securities, provided that the Company is
given written notice of such transfer, stating the name and address of said
transferee and identifying the Registrable Securities with respect to which such
registration rights are being transferred; provided further that the transferee
of such Registrable Securities shall be deemed to have assumed the obligations
of the Subscriber under this Subscription Agreement by the acceptance of such
assignment and shall, upon request from the Company, evidence such assumption by
delivery to the Company of a written agreement assuming such obligations of the
Subscriber.
 
4.6  Registration Procedures. In the case of the registration effected by the
Company pursuant to this Subscription Agreement, the Company will keep the
Subscriber advised in writing as to the initiation of each registration and as
to the completion thereof. The Company will:
 
(a)  Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of securities covered by such registration
statement;
 
(b)  Respond as promptly as reasonably practicable to any comments received from
the SEC with respect to a registration statement or any amendment thereto.
 
(c)  Notify the Subscriber as promptly as reasonably practicable and (if
requested by any such person) confirm such notice in writing no later than one
trading day following the day (A) when a prospectus or any prospectus supplement
or post-effective amendment to a registration statement is proposed to be filed
and (B) with respect to a registration statement or any post-effective
amendment, when the same has become effective;
 
11

--------------------------------------------------------------------------------


 
(d)  Furnish such number of prospectuses and other documents incident thereto,
including supplements and amendments, as the Subscriber may reasonably request;
 
(e)  Furnish to the Subscriber, upon request, a copy of all documents filed with
and all correspondence from or to the SEC in connection with any such
registration statement other than non-substantive cover letters and the like;
 
(f)  Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment; and
 
(g)  Use its commercially reasonable efforts to comply with all applicable rules
and regulations of the SEC.
 
Notwithstanding the foregoing, if at any time or from time to time after the
date hereof, the Company notifies the Subscriber in writing of the existence of
an event or circumstance that is not disclosed in the Registration Statement and
that may have a material effect on the Company or its business (a “Potential
Material Event”), the Subscriber shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Company notifies the Subscriber that such
Potential Material Event either has been added to the Registration Statement by
amendment or supplement or no longer constitutes a Potential Material Event;
provided, that the Company may not so suspend the right of Subscriber for more
than 90 days during any 12 month period.
 
4.7  Statement of Beneficial Ownership. The Company may require the Subscriber
to furnish to the Company a certified statement as to the number of shares of
Common Stock beneficially owned by such Subscriber and the controlling person
thereof and any other such information regarding the Subscriber, the Registrable
Securities held by the Subscriber and the intended method of disposition of such
securities as shall be reasonably required with respect to the registration of
the Subscriber’s Registrable Securities. The Subscriber hereby understands and
agrees that the Company may, in its sole discretion, exclude the Subscriber’s
shares of Common Stock from the Registration Statement in the event that the
Subscriber fails to provide such information requested by the Company within the
time period reasonably specified by the Company or is required to do so by law
or the SEC.
 
4.8  Compliance. Subscriber covenants and agrees that Subscriber will comply
with the prospectus delivery requirements of the Act as applicable to Subscriber
in connection with sales of Registrable Securities pursuant to the registration
statement required hereunder.
 
12

--------------------------------------------------------------------------------


 
4.9  Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective registration statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act of any of its Common Stock, other than an
offering of securities issued pursuant to a Strategic Issuance (as defined
below) and other than a Form S-4 or Form S-8 registration statement (each as
promulgated under the Act or their then equivalents relating to equity
securities to be issued solely in connection with any business combination
transaction, acquisition of any entity or business or equity securities issuable
in connection with stock option or other employee benefit plans), then the
Company shall send to the Subscriber (together with any other holders of its
Common Stock possessing “piggyback registration rights” comparable to those
granted to the Subscriber hereunder (“Rightsholders”)) written notice of such
determination and, if within fifteen (15) days after receipt of such notice, the
Subscriber shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Subscriber requests to be registered; provided that the Company shall not be
required to register any Registrable Securities pursuant to this Section that
are eligible for resale pursuant to Rule 144(k) promulgated under the Act; and
provided further that the Company may, without the consent of the Subscriber,
withdraw such registration statement before its becoming effective if the
Company or other stockholders have elected to abandon the proposal to register
the securities proposed to be registered thereunder. If the registration
statement is being filed for an underwritten public offering, the Subscriber
must timely execute and deliver the usual and customary agreement among the
Company, such Subscriber and the underwriters relating to the registration. If
the registration statement is being filed for an underwritten offer and sale by
the Company of securities for its own account and the managing underwriters
advise the Company in writing that in their opinion the offering contemplated by
the registration statement cannot be successfully completed if the Company were
to also register the Registrable Securities of the Subscriber requested to be
included in such registration statement, then the Company will include in the
registration: (i) first, any securities the Company proposes to sell, (ii)
second, any securities of any person whose securities are being registered as a
result of the exercise of a demand registration right, and (iii) third, that
portion of the aggregate number of shares being requested for inclusion in the
registration statement by (X) the Subscriber and (Y) all other Rightsholders,
which in the opinion of such managing underwriters can successfully be sold,
such number of shares to be taken pro rata from the Rightsholders on the basis
of the total number of shares being requested for inclusion in the registration
statement by each Rightsholder. “Strategic Issuance” shall mean an issuance of
securities: (i) in connection with a “corporate partnering” transaction or a
“strategic alliance” (as determined by the Board of Directors of the Company in
good faith); (ii) in connection with any financing transaction in respect of
which the Company is a borrower; or (iii) to a vendor, lessor, lender, or
customer of the Company, or a research, manufacturing or other commercial
collaborator of the Company, in a transaction approved by the Board of
Directors, provided in any case, that such issuance is not being made primarily
for the purpose of avoiding compliance with this Subscription Agreement.
 
13

--------------------------------------------------------------------------------


 
5.  Miscellaneous
 
5.1  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by verifiable facsimile, overnight courier or
registered or certified mail, return receipt requested, addressed to the
Company, at Ironclad Performance Wear Corporation, 2201 Park Place, Suite 101,
El Segundo, California 90245, Attention: Ed Jaeger, President, with a copy to
(which shall not constitute notice) Stubbs Alderton & Markiles, LLP, 15260
Ventura Boulevard, 20th Floor, Sherman Oaks, California 91403, Attention: Greg
Akselrud, Esq., and to the Subscriber at its address indicated on the signature
page of this Subscription Agreement. Notices shall be deemed to have been given
when received.
 
5.2  This Subscription Agreement may be amended through a written instrument
signed by the Subscriber and the Company. The Company shall not offer any
additional inducement or consideration to any subscriber unless such inducement
or consideration is offered to all subscribers.
 
5.3  This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
5.4  Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of California.
 
5.5  This Subscription Agreement may be executed in counterparts.
 
5.6  The holding of any provision of this Subscription Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
5.7  It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
5.8  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
5.9  The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law, provided that the
Company may provide information relating to the Subscriber as required in any
registration statement under the Act that may be filed by the Company pursuant
to the requirements of this Subscription Agreement. The Company will file a Form
8-K on the third business day following the date of this Agreement describing
the terms of this Agreement in reasonable detail but subject to any disclosure
limitations imposed on the Company by the relevant rules promulgated under the
Act.
 
14

--------------------------------------------------------------------------------


 
5.10  The obligation of the Subscriber hereunder is several and not joint with
the obligations of any other subscribers for the purchase of Common Stock in the
Offering (the “Other Subscribers”), and the Subscriber shall not be responsible
in any way for the performance of the obligations of any Other Subscribers.
Nothing contained herein or in any other agreement or document delivered at the
Closing, and no action taken by the Subscriber pursuant hereto, shall be deemed
to constitute the Subscriber and the Other Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscriber and the Other Subscribers are in any way acting
in concert with respect to such obligations or the transactions contemplated by
this Subscription Agreement. The Subscriber shall be entitled to protect and
enforce the Subscriber’s rights, including without limitation the rights arising
out of this Subscription Agreement, and it shall not be necessary for any Other
Subscriber to be joined as an additional party in any proceeding for such
purpose. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. The Subscriber is not acting as
part of a “group” (as that term is used in Section 13(d) of the 1934 Act) in
negotiating and entering into this Subscription Agreement or purchasing the
Shares, or acquiring, disposing of or voting any of the Shares. The Company
hereby confirms that it understands and agrees that the Subscriber is not acting
as part of any such group.
 
[SIGNATURE PAGE FOLLOWS]
 
15

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 
Subscriber:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
By:       

--------------------------------------------------------------------------------

 
Title:       

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address of Subscriber    
 

--------------------------------------------------------------------------------

Social Security or Taxpayer          
Identification Number of Subscriber    
 
 

--------------------------------------------------------------------------------

Number of Shares Subscribed For
 

--------------------------------------------------------------------------------

Aggregate Purchase Price
 
Subscription Agreed to and Accepted :  
 
IRONCLAD PERFORMANCE WEAR CORPORATION
 


By:      

--------------------------------------------------------------------------------

Name:      

--------------------------------------------------------------------------------

Title:      

--------------------------------------------------------------------------------

 
16

--------------------------------------------------------------------------------


 
EXHIBIT A


INVESTMENT QUESTIONNAIRE
 

--------------------------------------------------------------------------------

